Per Curiam.

This is an application for a writ of mandate to compel the respondent court to entertain an appeal from a justice of the peace. Although several objections are urged against granting the writ, we find it necessary to pass upon one of them only, and that is the delay of relators in making the application.
The ruling of the respondent complained of was made on the 11th day of February last, while the first move made in this court was on June 25th. It was incumbent on the relators to proceed diligently in order to obtain” relief by mandamus, and the delay of four months alone would require a denial of their petition.